1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy.zindel@fd.org
5
6    Attorney for Defendant
     KAO XIONG
7
8
9
                      IN THE UNITED STATES DISTRICT COURT
10
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,     )   Case No.   2:18-cr-0235-TLN
                                   )
14                Plaintiff,       )
                                   )   STIPULATION AND ORDER
15           v.                    )   RE RETURN OF PASSPORT
                                   )
16   KOA XIONG,                    )
                                   )
17                Defendant.       )   Judge:   Hon. Deborah Barnes
                                   )
18                                 )

19
20       It is hereby stipulated and agreed between plaintiff,
21   United States of America, and defendant, Kao Xiong, that the
22   Clerk may return Mr. Xiong’s passport to defense counsel so that
23   he can return it to Mr. Xiong.
24   /////
25   /////
26   /////
27   /////
28   /////

                                       -1-
1        On March 21, 2019, Judge Nunley sentenced Mr. Xiong to time

2    served and placed Mr. Xiong on supervised release.   Mr. Xiong

3    had surrendered his passport as a condition of pretrial release

4    but, as his case is now concluded, the passport may be returned.

5                                  Respectfully submitted,

6
                                   HEATHER E. WILLIAMS
7                                  Federal Defender

8    Dated:   March 21, 2019       /s/ T. Zindel__________________
                                   TIMOTHY ZINDEL
9                                  Assistant Federal Defender
                                   Attorney for KOA XIONG
10
11                                 McGREGOR W. SCOTT
                                   Acting United States Attorney
12
13   Dated:   March 21, 2019       /s/ T. Zindel for Shelley Weger
                                   SHELLEY WEGER
14                                 Assistant United States Attorney

15
16                               O R D E R
17
18
         The Clerk shall return Kao Xiong’s passport to defense
19
     counsel so that he may return it to Mr. Xiong.
20
         IT IS SO ORDERED.
21
     Dated:   March 22, 2019
22
23
24
25
26
27
28

                                    -2-
